NETEKER, District Judge
(after stating, the facts as above). Act June 29, 1906, § 15 (section 4374, Comp. St.), authorizes this-proceeding. U. S. v. Ginsberg, 243 U. S. 472, 37 S. Ct. 422, 61 L. Ed. 853. The court, in this ease, at page 474 (37 S. Ct. 425) saidn “An alien who seeks political rights as a-, member of this nation can rightfully obtain-, them only upon terms and conditions specified by Congress. Courts are without authority to sanction changes or modifications.. Their duty is rigidly to enforce the legislative-will in respect of a matter so vital to the-public welfare.”
Again at page 475 (37 S. Ct. 425): “No-alien has the slightest right to naturalization-, unless all statutory requirements are complied with; and every certificate of citizenship must be treated as granted upon- condition that the government may challenge it as-provided in See. 15 and demand its cancellation unless issued in accordance with such requirements.”
The Supreme Court, in U. S. v. Ness, 245 U. S. 319, 38 S. Ct. 118, 62 L. Ed. 321, held that the filing of a certificate of arrival as-provided in section 4, subd. 2, of the Naturalization Act, is an essential prerequisite to-*335a valid order of naturalization. The defendant, on filing petition for naturalization, was required to file therewith his certificate of arrival in 1914, as provided by section 4 of the act, supra, and'his failure to do so nullifies the certificate of naturalization. The statement in the petition of arrival in 1901, prior to the requisites of the 1906 act, operates as a fraud upon the United States, whether intentionally committed or otherwise, and an order may be presented in harmony with the prayer of the plaintiff. No lapse of time could ripen into a right. Ex parte Mac Fock (D. C.) 207 F. 696.